TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 21, 2018



                                       NO. 03-17-00326-CV


                                   Michael J. Gierut, Appellant

                                                  v.

               Nina Morrison and Scholey-Morrison Community Options, Inc.
                             d/b/a Brookside Farm, Appellees


             APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND TOTH
                      AFFIRMED—OPINION BY JUSTICE TOTH



This is an appeal from the orders signed by the district court on February 28, 2017, disposing of

all claims and parties in this case. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the district court’s orders. Therefore, the Court

affirms the district court’s orders. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.